Title: To Alexander Hamilton from James Kane, [28 February 1804]
From: Kane, James
To: Hamilton, Alexander



[Albany, February 28, 1804]
Genl Hamilton
Dr Sir

Attach’d to this You have the Purdy Statement, which I am very Clear is in substance Correct. If you deem it very important that I should make affidavit of what is Here related—I will do it. At the same time I must acknowledge I shall have some difficulty in bringing my mind to it. My pride & Delicacy being in Opposition &c.
With much respect & Esteem   I remain Dr Sir &c

James Kane

